WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
In deciding the issue of whether a prisoner has a due process right to the compulsory production of involuntary witnesses in a disciplinary hearing, the majority has unnecessarily decided the merits of a constitutional issue when there is an adequate and independent non-constitutional ground for disposing of the case. E.g., Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 483, 80 L.Ed. 688 (1936) (Justice Brandéis concurring). The judgment of a district court must be affirmed if the result is correct although it may have relied on a wrong reason.1 S.E.C. v. Chenery, 318 U.S. 80, 88, 63 S.Ct. 454, 459, 87 L.Ed. 626 (1943).
The disciplinary hearing at issue was held on account of a disciplinary charge filed by a certain Sgt. Martin for inciting to riot or rioting relating that the plaintiff was involved in a riot in the Powhatan Correctional Center. Martin reported that a disturbance had broken out in the barber shop of the Center. Martin, along with other officers, entered the barber shop, and Captain Seattle told the prisoners that those who were not participating in the disturbance should step forward. The plaintiff did not step forward. Martin also reported that the plaintiff was holding a weapon.
*79As noted, the plaintiff originally was charged with “inciting to riot or rioting” and the report included the additional charge of possessing a weapon. Martin later determined that he was mistaken in his initial identification of the plaintiff as possessing a weapon (the weapon being in the possession of a different inmate), and so testified at the disciplinary hearing. This second charge, a different separate offense, was not prosecuted. Martin continued to maintain, however, that the plaintiff did not step forward to indicate that he was not involved in the riot. Consequently, the plaintiff was found guilty of inciting to riot or rioting.
The plaintiff claims that he was not participating in the riot but rather was waiting in a pill line. The plaintiff does not dispute, however, that he failed to step forward when requested to do so. Indeed, he admits the truth of Martin’s testimony at the Adjustment Committee hearing:
“Fortunately, R.R. Martin told the truth about me at the Adjustment Committee and on tape # 319.” (italics added)
Part of Martin’s testimony was that the pill line was 30 feet away from the barber shop, and the Committee chose to believe this testimony.2
Because the Adjustment Committee found the defendant guilty of inciting to riot or rioting, but did not find the defendant guilty of the separate offense of possession of a weapon (that charge was dropped), any further testimony by other officers would have been only cumulative for “Martin told the truth,” and the Committee’s action followed Martin’s testimony precisely. The Committee may refuse to hear testimony on the grounds that it is cumulative or irrelevant, see Virginia Department of Corrections Guideline No. 861 (VI)(H)(2)(b)(ii); Ward v. Johnson, 690 F.2d 1098, 1112-13 (4th Cir.1982) (en banc), and therefore there was no error in the Committee’s refusal to hear the testimony of the other officers.
I suggest that a federal district court would not even have a criminal conviction overturned for failure to summons such witnesses for an indigent defendant to a criminal trial for the same offense, if this case had been tried in that setting. To magnify the action of the Adjustment Committee to constitutional error I think is a mistake, and I would affirm.

. My citation of Chenery does not mean that I agree that the district court’s reason was wrong.


. The majority argues (n. 3, p. 77) what Dalton now says was Martin’s testimony at the hearing in an effort to get away from Dalton’s admission that “Martin told the truth.” What the Committee found that Martin said at the hearing, and what is admitted to be the truth, is in its finding. So the majority at this late time is weighing the credibility of witnesses.